Citation Nr: 1411877	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-29 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1975 and again from August 1980 to June 1998. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO in Houston, Texas denied service connection for a back injury, a left knee condition, and a right knee condition.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2011. 

The Board notes that service connection for low back disorder was previously denied by rating decisions dated in July 1976, July 2001, February 2004, and March 2006 and service connection for bilateral knee disorders was previously denied by rating decisions dated in July 2001, February 2004, and March 2006.  As such, normally the Veteran would normally be required to submit new and material evidence to reopen these previously denied claims pursuant to 38 C.F.R. § 3.156(a).  However, since the March 2006 rating decision, the RO has obtained additional service treatment records from the Veteran's second period of service.  The Board notes that under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2013).  As such, the Board finds that the issues regarding service connection for back and bilateral knee disorders do not require the submission of new and material evidence and have been characterized as such on the title page.  

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the document in Virtual VA reveals that it is irrelevant to the issues on appeal.  There are no documents in the VBMS file.  

Notably, in the June 2010 NOD the Veteran's representative also appeared to express disagreement with a July 2006 rating decision in which the RO denied a total disability rating based on individual unemployability (TDIU).  However, as was noted in a July 2010 deferred rating decision, the June 2010 NOD with regard to the TDIU issue is untimely as to the July 2006 rating decision.  Furthermore, it appears that the Veteran raised the TDIU issue again in May 2008 correspondence.  The TDIU issue has not yet been readjudicated since the July 2006 denial by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79   (2006); 38 C.F.R. § 3.159(c)(4)(i)  (2013).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83   

In this case, the Veteran's service treatment records show that he complained of low back and bilateral knee pain on multiple occasions during his two separate periods of active service.  Specifically, during his first period of active service, a September 1970 service treatment record shows a sprained right knee and an October 1975 service treatment record shows a two week history of low back pain with an impression of lumbar spasm.  During his second period of active service, an August 1997 service treatment record shows very poor lumbar motion with an unremarkable examination and a February 1998 service treatment record shows a history of bilateral knee pain and a normal X-ray except for a small loose body in the left knee.  

The Veteran filed a claim seeking service connection for a back injury immediately following his discharge from his first period of service in January 1976.  In connection with this claim he was afforded a VA spine examination which reported a diagnosis of history of lumbosacral strain, chronic; not present at this examination, thinning L5-S1.  By rating decision dated in July 1976, the RO denied service connection for a back injury finding that, while there was a complaint of low back pain during service there was no current low back disorder.  

The Veteran filed a second claim, this time seeking service connection for a low back condition and a bilateral knee condition in March 2001, approximately three years after his discharge from his second period of service.  In connection with this claim he was afforded a VA general examination in March 2001.  This examination noted complaints of low back pain due to an injury in service.  Specifically, it was noted that the Veteran injured his back while parachuting from an aircraft.  The Veteran reportedly wore a back brace and experienced back pain of 8 out of 10 "all the time."  His back pain was prolonged by walking and standing.  Examination of the low back was normal.  With regard to the knees, the Veteran complained of knee joint aches that come and go.  Examination of the knees was normal.  By rating decision dated in July 2001 the RO found that the Veteran had failed to submit new and material evidence to reopen his previously denied claim of entitlement to service connection for a low back condition.  The RO also denied service connection for a bilateral knee disorder finding, while there was a complaint of right knee pain during service, there was no current bilateral knee disorder.

Subsequently, upon two additional claims to reopen the low back and bilateral knee disorder claims, the RO continued denying these claims by rating decisions dated in February 2004 and March 2006.  The Veteran submitted the current claim on appeal in May 2008.  In connection with this claim, the RO obtained the Veteran's available service treatment records from his second period of service, noted above, which had not previously been considered in any of the prior denials regarding the low back and bilateral knee issues.  The RO also obtained VA treatment records showing complaints of low back pain since at least June 2003.  Significantly, a January 2008 VA treatment record shows complaints of low back pain which was "probably DJD (degenerative joint disease)" and bilateral knee pain.  It was recommended that X-rays be taken.  

In May 2009 the Veteran was afforded a VA spine and joints examination.  With regard to the knees the examiner noted a history of a helicopter crash in 1970 which resulted in an injury to the Veteran's right knee.  The examiner also noted a previous January 2008 X-ray of the knees which found minimal degenerative changes involving the knee joints and diagnosed arthritis, minimal, knees.  

With regard to the low back the examiner noted a history of an injury to the low back in October 1975.  The examiner also noted a previous January 2008 X-ray of the low back which found lumbar scoliosis with minimal degenerative changes of a left SI joint and diagnosed arthritis, minimal, left SI joints.  The examiner also appeared to provide a negative nexus opinion regarding both the low back and knees, stating it "is less likely as not (less than 50/50 probability) caused by or a result of injury."  The rationale for this opinion was "No SMR since 1975."    

The Veteran was awarded the Purple Heart and Combat Infantryman's Badge, which is indicative of combat exposure during his service.  See 38 C.F.R. § 3.304(d)  (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation).  See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service). 

However, although the presumption of a back and bilateral knee injury during combat in service is acknowledged, there must still be medical evidence etiologically linking the Veteran's back injury in service to a current back disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138   (1997).  In short, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Unfortunately, the Board finds that the May 2009 VA spine and joints examination is inadequate as the opinion appears to be based on factual inaccuracies.  First, the rationale for the negative opinion in May 2009 was "No SMR since 1975," however, as noted above, the Veteran had a second period of active service from August 1980 to June 1998 during which he complained of low back pain (August 1997) and bilateral knee pain (February 1998).  Thus, it appears that this opinion does not take into account the Veteran's second period of military service.  

Second, this opinion does not address the documented complaints of low back and bilateral knee pain since 1975, particularly the April 1976 VA examination which was completed less than one year after the Veteran's discharge from his first period of military service and the March 2001 VA examination which was completed approximately three years after the Veteran's discharge from his second period of military service.  

Third, the May 2009 VA examination report noted a diagnosis of scoliosis.  The Board notes that scoliosis is often a congenital disorder.  Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90.  

Fourth, the May 2009 VA opinion does not specifically address the Veteran's combat status.  The Veteran was awarded the Purple Heart and Combat Infantryman's Badge, which is indicative of combat exposure during his service.  See 38 C.F.R. § 3.304(d)  (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation).  See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service). 

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, an addendum to the May 2009 VA examination is required.

Prior to arranging for this addendum opinion, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file currently includes outpatient treatment records from the San Antonio VA Medical Center (VAMC); however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the San Antonio VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since July 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, any pertinent outstanding, private records. 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the San Antonio VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since July 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all  outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for and obtain an addendum to the May 2009 VA examination.  The claims file must be made available to, and reviewed by, the examiner.  If the May 2009 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The entire claims file, to include a complete copy of the REMAND, and any relevant Virtual VA records, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

With regard to the Veteran's diagnosed scoliosis, the examiner should opine whether this scoliosis constitutes a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?  If the Veteran's scoliosis is considered a defect, then was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active service?

If the examiner finds that the Veteran's scoliosis is a disease, then is it at least as likely as not that it was aggravated by his period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

With regard to all other back disabilities and disabilities of the knees, the examiner should clearly identify all current back and bilateral knee disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-to include the Veteran's complaints of low back and bilateral knee pain during his second period of active service. 

For purposes of the opinion being sought, the examiner should specifically consider (1) the Veteran's service treatment records from his second period of active service from August 1980 to June 1998 during which he complained of low back pain (August 1997) and bilateral knee pain (February 1998); (2) the April 1976 VA examination (completed less than one year after the Veteran's first period of service) showing complaints of back pain and a diagnosis of history of lumbosacral strain, chronic; not present at this examination, thinning L5-S1, and; (3) the March 2001 VA examination (completed approximately three years after the Veteran's first period of service) showing complaints of low back and bilateral knee pain; and (4) all pertinent medical and lay evidence of record, to include the Veteran's credible assertions of in-service back and bilateral knee injuries (which are deemed to establish in-service-incurrence of injury, given his combat status).

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority. 

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

